EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of August 5, 2011, by and between Conexant Holdings, Inc., a Delaware
corporation (the “Company”), and Sailesh Chittipeddi (“Indemnitee”). Except as
otherwise indicated herein, capitalized terms used herein are defined in
Section 13.
     WHEREAS, in order to serve corporations as directors, officers or in other
capacities, highly competent individuals may require protection, through
insurance and/or adequate indemnification, against inordinate risks of claims
and actions arising out of their service to and activities on behalf of the
corporation;
     WHEREAS, Article Eleven of the Amended and Restated Certification of
Incorporation of the Company, dated as of May 2, 2011, (as the same may be
amended from time to time in accordance with its terms, the “Certificate of
Incorporation”), and Article V of the Amended and Restated By-laws of the
Company, dated as of May 2, 2011 (as the same may be amended from time to time
in accordance with its terms, the “Bylaws”), each provide that the
indemnification provided to directors and officers of the Company thereunder
shall not be exclusive of other indemnification rights arising under any
agreement or the Delaware General Corporation Law (as it may be amended from
time to time, and any successor legislation, the “DGCL”);
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that any difficulty in attracting and retaining qualified individuals due to a
lack of adequate protection is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such
individuals that there will be increased certainty of such protection in the
future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such individuals to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
Certificate of Incorporation, the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and
     WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be provided adequate protection with respect to indemnification.
     NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director and/or officer of the Company from and after the date hereof, the
parties agree as follows:
     1. Indemnity of Indemnitee. The Company shall hold harmless and indemnify
Indemnitee to the fullest extent permitted by applicable law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:
          (a) Proceedings Other Than Proceedings by the Company. Indemnitee
shall be entitled to the rights of indemnification provided in this Section 1(a)
if, by reason of his Company Status, Indemnitee is, or is threatened to be made,
a party to or participant in any Proceeding other than a

 



--------------------------------------------------------------------------------



 



Proceeding by the Company. Pursuant to this Section 1(a), Indemnitee shall be
indemnified against all judgments, penalties, fines and amounts paid in
settlement and Expenses actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and to the extent incurred in connection with any criminal Proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.
          (b) Proceedings by the Company. Indemnitee shall be entitled to the
rights of indemnification provided in this Section 1(b) if, by reason of his
Company Status, Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding brought by the Company or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee, or on Indemnitee’s
behalf, in connection with such Proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that if applicable law so provides,
no indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
adjudged to be liable to the Company unless and to the extent that the Court of
Chancery of the State of Delaware, the United States District Court for the
Northern District of California or the state courts of the State of California
in the County of San Francisco shall determine that such indemnification may be
made.
     2. Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does indemnify and hold harmless Indemnitee against
all judgments, penalties, fines, amounts paid in settlement and Expenses
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, if,
by reason of his Company Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by the
Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to Indemnitee
that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7) to be unlawful.
     3. Contribution.
          (a) Whether or not the indemnification provided in Sections 1 and 2 is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby irrevocably waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding) unless such settlement provides for a
full and final release of all claims asserted against Indemnitee.
          (b) Without diminishing or impairing the obligations of the Company
set forth in Section 3(a), if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
judgments, fines, amounts paid in settlement and Expenses actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative

2



--------------------------------------------------------------------------------



 



benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such judgments, fines, settlement amounts or Expenses, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.
          (c) The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by directors,
officers, employees or other agents or representatives of the Company, other
than Indemnitee, who may be jointly liable with Indemnitee.
          (d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees, agents and
representatives) and Indemnitee in connection with such event(s) and/or
transaction(s).
     4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Company Status, a witness, or is made (or asked to) respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection therewith.
     5. Advancement of Expenses. The Company shall advance all Expenses
indemnifiable hereunder that are incurred by or on behalf of Indemnitee in
connection with any Proceeding by reason of Indemnitee’s Company Status within
thirty (30) days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free.
     6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Secretary of the Company (or, if the office of the Secretary is
vacant or the Indemnitee is the Secretary,

3



--------------------------------------------------------------------------------



 



the then highest-ranking officer of the Company) a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, such failure or delay actually and materially prejudices
the interests of the Company.
          (b) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 6(a), a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four (4) methods, as determined by the Board: (1) by a majority vote of the
Disinterested Directors, even though less than a quorum, (2) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (3) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (4) if so directed by the Board, by the voting stockholders of
the Company; provided that from and after the date that a Change of Control
occurs, a determination with respect to Indemnitee’s entitlement thereto shall
be made in the specific case by Independent Counsel selected by Indemnitee and
approved in writing by the representative of the sellers arising from such
Change of Control and by the Company (which approval shall not be unreasonably
withheld) in a written opinion to the Board, a copy of which shall be delivered
to Indemnitee.
          (c) If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to clause (3) of Section 6(b) (and not the
proviso thereof), the Independent Counsel shall be selected by the Board in
accordance with the procedures set forth in this Section 6(c). The Company shall
give Indemnitee written notice of the Independent Counsel selected by the Board.
Indemnitee may, within ten (10) days after such written notice, deliver to the
Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 13, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person
identified in the Board’s notice to Indemnitee shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a), no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Court of Chancery of the State of Delaware or other court of competent
jurisdiction for resolution of any objection which shall have been made by
Indemnitee to the Company’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 6(b). The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 6(b), and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed.
          (d) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the

4



--------------------------------------------------------------------------------



 



failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
          (e) Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the directors, managers, officers, employees, agents or
representatives of the Enterprise in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert or advisor selected by the Enterprise. In
addition, the knowledge and/or actions, or failure to act, of any director,
manager, officer, employee, agent or representative of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 6(e) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
          (f) If the person, persons or entity empowered or selected under
Section 6 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto; and provided
further, that the foregoing provisions of this Section 6(f) shall not apply if
the determination of entitlement to indemnification is to be made by the voting
stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the voting stockholders for their consideration
at an annual meeting thereof to be held within sixty (60) days after such
receipt and such determination is made thereat, or (B) a special meeting of
voting stockholders is called within fifteen (15) days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.
          (g) Indemnitee shall reasonably cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance written request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or member of the Board shall act reasonably and in good
faith in making a determination regarding Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s

5



--------------------------------------------------------------------------------



 



entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
          (h) The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
          (i) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, solely with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
          (j) Any person who is or was acting as a director, officer, manager,
employee, agent or fiduciary of any subsidiary of the Company shall be deemed
for all purposes under this Agreement to be doing so at the request of the
Company.
     7. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 6 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Company of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification. Indemnitee shall commence such proceeding
seeking an adjudication within one (1) year following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 7(a). The Company shall not oppose Indemnitee’s right to seek any such
adjudication.
          (b) In the event that a determination shall have been made pursuant to
Section 6(b) that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 7 shall be conducted in all
respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).
          (c) If a determination shall have been made pursuant to Section 6(b)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding commenced pursuant to this
Section 7, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

6



--------------------------------------------------------------------------------



 



          (d) In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all Expenses actually and reasonably incurred by him
in such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.
          (e) The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
          (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
     8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification.
          (a) The rights of indemnification provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws or
the certificate of incorporation (or any similar governing documents) of any
subsidiary, any other agreement, a vote of voting stockholders, a resolution of
directors or otherwise, of the Company or any of its subsidiaries. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Company Status prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Certificate of Incorporation, the Bylaws
and this Agreement, it is the intent of the parties to this Agreement that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, managers, officers,
employees, or agents or fiduciaries of the Company or of any other limited
liability company, corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of any Proceeding to the
insurers in accordance with the procedures set forth in the

7



--------------------------------------------------------------------------------



 



respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
          (e) The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.
     9. Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity payment in connection with any claim made against Indemnitee:
          (a) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess above the amount paid under any insurance policy or other
indemnity provision; provided, however, that the foregoing shall not affect the
rights of Indemnitee; or
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
          (c) in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents, representatives or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
     10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or
officer of the Company (or is or was serving at the request of the Company as a
director, manager, officer, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise) and
for a period of six (6) years thereafter and shall continue thereafter so long
as Indemnitee shall be subject to any Proceeding (or any proceeding commenced
under Section 7) by reason of his Company Status, whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties to this Agreement and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or

8



--------------------------------------------------------------------------------



 



otherwise to all or substantially all of the business or assets of the Company),
assigns, spouses, heirs, executors and personal and legal representatives.
     11. Security. To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.
     12. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.
          (b) This Agreement, together with the rights conferred upon Indemnitee
or obligations imposed on the Company pursuant to the Certificate of
Incorporation, the Bylaws or the DGCL, constitutes the entire agreement between
the parties to this Agreement with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties to this Agreement with respect to the subject matter hereof.
     13. Definitions. For purposes of this Agreement:
          (a) “Change of Control” shall be deemed to occur upon a sale of all or
substantially all of the Company’s assets determined on a consolidated basis or
a sale of a majority of the Company’s outstanding capital stock (whether by
merger, recapitalization, consolidation, reorganization, combination or
otherwise) to any Independent Third Party or group of Independent Third Parties.
          (b) “Company Status” means the status of a person who is or was acting
as a director, officer, manager, employee, agent or fiduciary of the Company, or
of any other limited liability company, corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, at the request of the Company.
          (c) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (d) “Enterprise” shall mean the Company and any other limited
liability company, corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that Indemnitee is or was serving at the
request of the Company as a manager, director, officer, employee, agent or
fiduciary.
          (e) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding, or responding to, or objecting to, a request to
provide discovery in any Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond

9



--------------------------------------------------------------------------------



 



or its equivalent. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
          (f) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporate law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
          (g) “Independent Third Party” means any person or entity who (together
with its affiliates), immediately prior to the contemplated transaction, does
not own in excess of 10% of the capital stock on a fully-diluted basis (a “10%
Owner”), who is not controlling, controlled by or under common control with any
such 10% Owner and who is not the spouse or descendant (by birth or adoption),
parent or dependent of any such 10% Owner or a trust for the benefit of such 10%
Owner and/or such other persons or entities.
          (h) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was an officer or director of the Company, by reason of any
action taken by him or of any inaction on his part while acting as an officer or
director of the Company, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, limited liability company, partnership, joint
venture, trust or other Enterprise, in each case whether or not Indemnitee is
acting or serving in any such capacity at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement,
including one pending on or before the date of this Agreement, but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his rights under this Agreement.
     14. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein. Without limiting the generality of the foregoing,
this Agreement is intended to confer upon Indemnitee indemnification rights to
the fullest extent permitted by applicable laws.
     15. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties to this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

10



--------------------------------------------------------------------------------



 



     16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay actually and materially
prejudices the interests of the Company.
     17. Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) telecopied to the recipient, or delivered by
means of electronic mail (with hard copy sent to the recipient by reputable
overnight courier service (charges prepaid) that same day) if telecopied/emailed
before 5:00 p.m. Pacific time on a business day, and otherwise on the next
business day, or (c) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid). All communications shall
be sent:
          (a) To Indemnitee at the address set forth below Indemnitee signature
to this Agreement.
          (b) To the Company at:
c/o Golden Gate Private Equity, Inc.
One Embarcadero Center, 39th Floor
San Francisco, California 94111
Facsimile: 415-983-2701
Attention: John Knoll
With a copy to:
Kirkland & Ellis LLP
555 California Street
San Francisco, California 94104
Facsimile: 415-439-1500
Attention: Stephen Oetgen; Arshad Ahmed
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
     18. Counterparts; Electronic Delivery. This Agreement may be executed in
multiple counterparts with the same effect as if all signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument. This Agreement, the agreements referred to herein, and each
other agreement or instrument entered into in connection herewith or therewith
or contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a photographic, photostatic, facsimile
or similar reproduction of such signed writing using a facsimile machine or
electronic mail shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party to this Agreement or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party to this Agreement or to
any such agreement or instrument shall raise the use of a facsimile machine or
electronic mail to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or

11



--------------------------------------------------------------------------------



 



electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
     19. Headings. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a substantive part of this Agreement.
     20. Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The Company and Indemnitee each hereby irrevocably submits to the
nonexclusive jurisdiction of the Court of Chancery of the State of Delaware, the
United States District Court for the Northern District of California and the
state courts of the State of California in the County of San Francisco for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each party to this Agreement further
agrees that service of any process, summons, notice or document by United States
certified or registered mail to such party’s address for notice under Section 17
or such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party shall be
effective service of process in any action, suit or proceeding in Delaware or in
California with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Each party to this
Agreement irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the Court of Chancery of the State of
Delaware, the United States District Court for the Northern District of
California or the state courts of the State of California in the County of San
Francisco and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in such court has been brought in an inconvenient forum.
     21. MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES TO THIS AGREEMENT,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY
AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.
     22. Further Action. The parties shall execute and deliver all documents,
provide all information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.
* * * *

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Indemnification
Agreement on and as of the day and year first above written.

            COMPANY:

CONEXANT HOLDINGS, INC.
      By:   /s/ John Knoll         Name:   John Knoll        Title:   Secretary 
   

            INDEMNITEE:
      /s/ Sailesh Chittipedi       Name:   Sailesh Chittipeddi           

